UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 --------------------------------------   X   19cv1013
                                          :     (DLC)
IN RE: GENERAL ELECTRIC SECURITIES        :
LITIGATION                                :   OPINION &
                                          :     ORDER
--------------------------------------    X

APPEARANCES:

For the plaintiffs:

Steven J. Toll
Julie Goldsmith Reiser
Molly J. Bowen
Cohen Milstein Sellers & Toll PLLC
1100 New York Ave. NW, Fifth Floor
Washington, DC 20005

Joel P. Laitman
Laura H. Posner
Cohen Milstein Sellers & Toll PLLC
88 Pine Street, Fourteenth Floor
New York, NY 10005

For the defendants:

Miles N. Ruthberg
Blake T. Denton
Latham & Watkins LLP
1271 Avenue of the Americas
New York, NY 10020

Sean M. Berkowitz
Latham & Watkins LLP
330 North Wabash Avenue, Suite 2800
Chicago, IL 60611

William J. Trach
Latham & Watkins LLP
200 Clarendon Street
Boston, MA 02116
Sarah A. Tomkowiak
Latham & Watkins LLP
555 Eleventh Street NW
Washington, D.C. 20004

DENISE COTE, District Judge:

    In an Opinion of May 7, 2020, the Court granted the

defendants’ motion to dismiss.   In re Gen. Elec. Sec. Litig.,

No. 19CV1013 (DLC), 2020 WL 2306434 (S.D.N.Y. May 7, 2020) (the

“May Opinion”).   Under the Private Securities Litigation Reform

Act of 1995 (“PSLRA”), courts are required to make findings as

to the compliance of all parties and attorneys with Federal Rule

of Civil Procedure 11(b) at the conclusion of private actions

arising under the Securities Exchange Act of 1934.     15 U.S.C. §

78u–4(c)(1); ATSI Commc’ns, Inc. v. Shaar Fund, Ltd., 579 F.3d

143, 152 (2d Cir. 2009) (“ATSI”).     For the reasons stated below,

this Opinion concludes that the plaintiffs and their attorneys

are not subject to sanctions under Rule 11.

                            Background

    The allegations in this lawsuit are described in the May

Opinion.   Familiarity with that Opinion is assumed, and only the

facts necessary to the PSLRA sanctions inquiry are described

here.   The plaintiffs’ claims focused on two separate issues:

GE’s disclosure of oxidation problems affecting turbine blades

and GE’s reporting of its goodwill.




                                 2
I.   The HA Turbine

     In 1989, the General Electric Company (“GE”) launched the

9F family of gas turbines.    In 2014, GE began to sell its next-

generation HA turbine.   In 2015, GE learned of premature

oxidation in two its 9F turbines, a process that can cause

turbine blades to corrode and ultimately break, damaging other

components along the turbine’s exhaust path.    By 2017, GE knew

that the oxidation issue affected its HA turbines as well.    It

informed its customers of the issue and its solution to the

problem.   Despite the oxidation issue, GE continued to make a

number of statements over the course of 2018 praising the HA

turbine.

     In September 2018, a GE customer -- Exelon -- suffered a

blade break in one of its HA turbines and shut down three other

turbines as a precaution.    On September 19, Russell Stokes, then

the President and CEO of GE Power (the division of GE that

provides goods and services related to energy production),

posted an article on LinkedIn that publicly disclosed the

oxidation issue for the first time (the “LinkedIn Post”).     He

wrote,

     [W]e identified an issue that we expect to impact our
     HA units. It involves an oxidation issue that affects
     the lifespan of a single blade component. Obviously,
     this was a frustrating development, for us, as well as
     for our customers. But we have identified a fix and
     have been working proactively with HA operators to
     address impacted turbines. The minor adjustments that


                                  3
      we need to make do not make the HA any less of a
      record setting turbine -- they are meeting -- and in
      many cases exceeding -- their performance goals at
      every customer site today.

      On September 20, analysts and a number of mainstream

publications, among them Reuters, reported on the disclosures

made in the LinkedIn Post and the events at Exelon.    Over the

four trading days between September 20 and 25, GE’s stock price

fell 12.36%, from $12.86 per share to $11.27 per share.

II.   Goodwill in GE’s Power Segment

      GE removed nearly $22 billion in Power Segment goodwill

from its books in October 2018.   The bulk of that goodwill

impairment was attributed to goodwill that had been added to

GE’s balance sheet from its November 2015 acquisition of the

French manufacturing company Alstom S.A. (“Alstom”).   GE had

acquired Alstom for $10 billion and had booked $17 billion of

goodwill in connection with the transaction.   The large amount

of goodwill reflected GE’s prediction that it would recognize

significant synergies from the Alstom acquisition.

      A.   2017 Form 10-K

      In its 2017 Form 10-K, filed February 23, 2018, GE

indicated that its Power Segment had $25.3 billion in goodwill.

GE included a description of its goodwill impairment-testing

methodology.   Based on the results of GE’s goodwill impairment

testing, it reported that “the fair values of each of the GE

reporting units exceeded their carrying values except for our


                                  4
Power Conversion reporting unit, within our Power operating

segment.”    GE wrote down $947 million of Power Conversion

goodwill in the third quarter and $217 million in the fourth

quarter, reducing that unit’s goodwill to zero.

    The Form 10-K also disclosed that GE had conducted interim

impairment testing of its Grid Solutions reporting unit and

found that its fair value exceeded carrying value by

approximately 8%.    Therefore, GE found that the goodwill of Grid

Solutions was not impaired.    But GE disclosed concern about an

impairment related to the Alstom acquisition.    It explained that

while the goodwill of Grid Solutions was not currently impaired,

    there could be an impairment in the future as a result
    of changes in certain assumptions. For example, the
    fair value could be adversely affected and result in
    an impairment of goodwill if expected synergies of the
    acquisition with Alstom are not realized or if the
    reporting unit was not able to execute on customer
    opportunities . . . .

(Emphasis supplied.)    GE also noted that “[d]ue to the overall

decline in the Power market,” it had conducted “an interim-step

one analysis” of the Power Generation reporting unit.    That

analysis “indicated that its fair value has declined since our

last impairment test; however, was still significantly in excess

of its carrying value.”

    B.      2018 Second-Quarter Form 10-Q

    In its 2018 second-quarter Form 10-Q, filed July 27, 2018,

GE reported a somewhat decreased Power Segment goodwill balance



                                  5
of $23.2 billion.   GE indicated that it had decided to perform

interim impairment testing of its Power Generation and Grid

Solutions reporting units.   According to the 10-Q, “The results

of the analysis indicated that fair value was in excess of

carrying value by approximately 10% for our Power Generation

reporting unit and 9% at our Grid Solutions reporting unit.”     GE

again included the disclaimer that “there can be no assurances

that goodwill will not be impaired in future periods.”

    C.    2018 Third-Quarter Form 10-Q

    In its 2018 third-quarter Form 10-Q, filed October 30,

2018, GE wrote down $22.0 billion in goodwill.   GE included much

the same description of its impairment-testing methodology from

its February 2018 10-K.   GE’s stock price dropped by 8.78%

following the October 30 announcement, from $11.16 per share to

$10.18.

III. Procedural History

    On February 1, 2019, the original complaint in this action

was filed.   On April 25, the Teachers’ Retirement System of

Oklahoma was appointed as lead plaintiff.   The lead plaintiff

filed an amended complaint on June 21 (“FAC”).   On August 30,

the lead plaintiff filed the second amended complaint (“SAC”) on

behalf of itself and a purported class of all persons who

purchased GE securities during the period between December 4,




                                 6
2017 through and including December 6, 2018, and who were

damaged thereby.

    The 144-page SAC alleged violations of §§ 10(b) and 20(a)

of the Securities Exchange Act of 1934, 15 U.S.C. § 78j(b), and

SEC Rule 10b–5, 17 C.F.R. § 240.10b-5.    The SAC alleged that the

defendants made misleading statements concerning: (1) the

performance of GE’s HA model gas turbine and (2) the goodwill

attributable to GE’s Power Segment.   Named as defendants in the

SAC were GE and seven GE officers and directors.

    In their motion to dismiss the SAC, the defendants argued

that the SAC failed to adequately plead that the defendants (1)

made a material misrepresentation or omission (2) with scienter,

(3) that caused the plaintiffs’ losses.    The May Opinion

dismissed all of the claims in the SAC.    On February 3, 2021,

the Second Circuit affirmed that Opinion in a Summary Order.      In

re Gen. Elec. Sec. Litig., 844 F. App’x 385, 386 (2d Cir. 2021).

    In an Order of February 25, this Court issued a schedule to

govern the parties’ briefing regarding the plaintiffs’

compliance with Federal Rule of Civil Procedure 11(b).       On March

19, the plaintiffs filed their opening submission addressed to

the issue of sanctions, presented in the form of proposed

findings of fact and conclusions of law.    On March 19, the

defendants moved for sanctions pursuant to Rule 11 against the




                                7
plaintiffs and their attorneys (“Rule 11 Motion”).     That motion

became fully submitted on April 16.

                              Discussion

    “The PSLRA mandates that, at the end of any private

securities action, the district court must ‘include in the

record specific findings regarding compliance by each party and

each attorney representing any party with each requirement of

Rule 11(b).’”   Rombach v. Chang, 355 F.3d 164, 178 (2d Cir.

2004) (quoting 15 U.S.C. § 78u–4(c)(1)); see also ATSI, 579 F.3d

at 152.   “If the court makes a finding . . . that a party or

attorney violated any requirement of Rule 11(b) of the Federal

Rules of Civil Procedure as to any complaint . . . the court

shall impose sanctions on such party or attorney in accordance

with Rule 11 of the Federal Rules of Civil Procedure.”     15

U.S.C. § 78u–4(c)(2).

    Federal Rule of Civil Procedure 11(b) provides that an

attorney who presents a pleading to the court thereby

    certifies that to the best of the person’s knowledge,
    information, and belief, formed after an inquiry
    reasonable under the circumstances: . . .

          (3) the factual contentions have evidentiary
          support or, if specifically so identified, will
          likely have evidentiary support after a
          reasonable opportunity for further investigation
          or discovery[.]

Rule 11(b), Fed. R. Civ. P.    Thus, under Rule 11, “an

attorney has an affirmative duty to make ‘reasonable


                                  8
inquiry into the facts and the law.’”       Perez v. Posse

Comitatus, 373 F.3d 321, 324 (2d Cir. 2004) (quoting Bus.

Guides, Inc. v. Chromatic Commc’ns Enters., Inc., 498 U.S.

533, 542 (1991)).   “Since the inquiry must be ‘reasonable

under the circumstances,’ liability for Rule 11 violations

requires only a showing of objective unreasonableness on

the part of the attorney or client signing the papers.”

ATSI, 579 F.3d at 150 (citation omitted).       An erroneous

statement of fact in a pleading can give rise to the

imposition of sanctions only when the particular allegation

is “utterly lacking in support.”       Kiobel v. Millson, 592

F.3d 78, 81 (2d Cir. 2010) (citation omitted).       Courts must

“ensure that any sanctions decision is made with

restraint,” Storey v. Cello Holdings, LLC, 347 F.3d 370,

387 (2d Cir. 2003) (citation omitted), however, and “be[]

careful not to rein in zealous advocacy.”       Kiobel, 592 F.3d

at 83 (citation omitted).

    In their Rule 11 Motion, the defendants claim that the

plaintiffs are subject to sanctions for five misstatements in

their pleadings.    While the plaintiffs should not have included

the first three of the five statements discussed below in their

pleadings, none of the alleged deficiencies had a material

impact on the viability of the plaintiffs’ claims.




                                   9
I.    The Disclosure Date Provided in the FAC

      The defendants assert that the FAC’s allegation that GE

first disclosed its oxidation issue on September 20 had no

factual basis.   The SAC removed that allegation and instead

acknowledges that GE first disclosed the oxidation issue on

September 19, when the LinkedIn Article was published.1

      The FAC’s misstatement allowed the plaintiffs to advance a

flawed loss causation theory in the FAC by claiming that

disclosure of the oxidation issue “caused GE’s stock price to

fall on September 20,” when GE’s stock price had in fact

increased after GE’s initial disclosure on September 19.      The

plaintiffs do not deny knowledge of the September 19 disclosure,

adequately explain its omission from the FAC, or deny that the

omission assisted their theory of loss causation.      The omission,

therefore, did not reflect the best practice of law.

II.   The SAC’s Description of the Reuters Article

      The defendants claim that the SAC fabricated a

misrepresentation by GE through its unreasonable reading of a




1 In arguing that the plaintiffs failed to plead loss causation,
the defendants’ motion to dismiss the FAC emphasized the FAC’s
error. The plaintiffs chose to amend the FAC rather than oppose
the motion.



                                10
September 20, 2018 Reuters article (“Reuters Article”).2   The

Reuters Article reads, in relevant part:

     General Electric Co. <GE.N> said on Thursday that four
     of its new flagship power turbines in the United
     States have been shut down due to an “oxidation issue”
     and warned it expects the problem to affect more of
     the 51 units it has shipped, sending shares lower.

     The giant machines form the beating heart of   billion-
     dollar electricity plants around the world.    Analysts
     consider GE’s success with the new turbines,   known as
     the HA class, critical to rescuing its power   division
     from a steep decline in sales and profits.

     “The issue, if not quickly resolved, could hurt GE’s
     turbine brand image and market share,” Jim Corridore,
     an analyst at CFRA, said in a note, cutting his price
     target to $14 from $15.

     GE stock was down 3 percent at $12.49 on the New York
     Stock Exchange.

     The problem was first discovered on turbine blades in
     a natural gas-fueled turbine operated by Exelon Corp
     <EXC.N> in Texas a few weeks ago, GE told Reuters.

     The problem forced Exelon to shut down one turbine.
     Exelon said it shut down its three other units as a
     precaution.

     GE and Exelon said they expect the turbines to return
     to service soon. Neither company provided details
     about the oxidation or how it led to the shutdowns. .
     . .

     GE Power Chief Executive Officer Russell Stokes first
     mentioned the problem at the bottom of a post on its
     LinkedIn internet page on Wednesday, without
     identifying the plant or providing details. . . .

(Emphasis supplied.)


2 The full text of the Reuters Article can be found at
https://www.reuters.com/article/cbusiness-us-ge-power-
idCAKCN1M01WX-OCABS.


                               11
    The SAC alleged, based on the Reuters Article, that GE made

a false statement and concealed its discovery of the oxidation

issue roughly three years earlier.    The SAC describes the

Reuters Article as follows:

    On September 20, 2018, GE told Reuters that the
    oxidation issue “was first discovered on turbine
    blades in a natural gas-fueled turbine operated by
    Exelon Corp. in Texas a few weeks ago.” . . . [T]he
    statement that the oxidation issue was only discovered
    “a few weeks ago” was false and misleading because GE
    discovered the oxidation issue in 2015, had been
    working on a fix ever since, and had arranged to
    inspect and replace blades for certain customers
    starting in 2017.

(Emphasis supplied.)

    The May Opinion flatly rejected the plaintiffs’ reading of

the Reuters Article.   It reasoned:

    Since this is not a statement issued by GE, but a
    press report about an interview, it is particularly
    important to read the statement at issue with care and
    in context. Read in that way, the reference to a “few
    weeks ago” refers to the discovery of the breakdown at
    Exelon. For instance, the lede of the article
    indicates that it is about the shutdown of turbines at
    the Exelon facility. In the key passage, GE explains
    that it first learned about the problem with the
    Exelon blades “a few weeks ago.” In the sentences
    that follow, the focus continues to be on what had
    happened at Exelon and when the Exelon facility would
    return to operation. The reporter adds that neither
    GE nor Exelon provided details about the oxidation
    issue, further undermining the plaintiffs’ effort to
    read the highlighted passage as a broader statement
    about the history of the oxidation issue generally.

May Opinion, 2020 WL 2306434, at *11.




                                12
    The plaintiffs’ reading of the Reuters Article can be

described as aggressive at best.      As discussed in the May

Opinion, the plaintiffs should have exercised a greater degree

of care.    They should have either accurately described the

Reuters Article or omitted any allegation that GE misrepresented

the date of its discovery of the oxidation problem.

III. The SAC’s Allegation that GE’s 2018 Second- and Third-
     Quarter Goodwill Impairment Analyses Used the Same Data

    The defendants argue that the SAC’s assertions regarding

the unreliability of the goodwill valuations in GE’s second- and

third-quarter 10Q filings in 2018 rested on erroneous

descriptions of those filings.    The defendants claim that the

SAC falsely asserted that the impairment analyses in the two

quarters were conducted on the same data, when there was no

reasonable basis for that assertion.

    The relevant section of GE’s 2018 second-quarter 10-Q

provides:

    “[W]e performed an interim step-one impairment test at
    our Power Generation and Grid Solutions reporting
    units within our Power segment in the second quarter
    of 2018. . . . The goodwill associated with our Power
    Generation and Grid Solutions reporting units was
    $19,401 million and $4,586 million, respectively,
    representing approximately 23% and 6% of our total
    goodwill at June 30, 2018. . . . As of June 30, 2018,
    we believe goodwill is recoverable for all of our
    reporting units.”

(Emphasis supplied.)    GE’s 2018 third-quarter 10-Q states:




                                 13
     “We test goodwill impairment annually in the third
     quarter of each year using data as of July 1 of that
     year.”

(Emphasis Supplied.)

     The SAC alleged:

     The disparity between the second and third quarter
     2018 goodwill valuation and calculation is
     particularly striking, and compels the conclusion that
     GE’s Class Period valuations lacked any reasonable
     basis. The second quarter 2018 and third quarter 2018
     impairment analyses use the same data, yet arrive at
     opposite results. The second quarter 2018 interim
     impairment test considered the data as it existed “at
     June 30, 2018.” The third quarter 2018 annual
     impairment test considered the data “as of July 1 of
     that year.” But the outcome of the two tests could
     not be more different. GE announced that in second
     quarter of 2018 the Power Generation reporting unit’s
     fair value was 10% over carrying value and Grid
     Solutions reporting unit’s fair value was 9% over fair
     value. Then the third quarter results, examining data
     from the same time period, resulted in a $22 billion
     goodwill impairment due to reduced current and future
     earnings and cash flow projections.

(Emphasis supplied.)3

     The plaintiffs read the “as of” language in GE’s 2018

second-quarter filing to mean that the interim impairment

test itself took place on June 30.   A careful reading of


     3 The May Opinion did not directly engage with this
allegation. It explained:

     [T]he SAC has failed to plead facts that would support
     a claim that the goodwill reported in the Class
     Period, which the plaintiffs acknowledge is a matter
     of opinion, was a false or misleading statement of
     opinion.

May Opinion, 2020 WL 2306434, at *14.


                               14
the filing does not support their conclusion.   A careful

reader could only assert that GE performed an interim

impairment test at some point in the second quarter.     The

second-quarter filing does not provide the date of the

interim impairment test.

IV.   The Plaintiffs’ Claim that GE Actively Tried to Prevent an
      Analyst from Disclosing the Oxidation Issue

      The defendants complain of an argument made by the

plaintiffs in their opposition to the defendants’ motion to

dismiss.   The plaintiffs argued, from a Wall Street Journal

article (“WSJ Article”), that GE “actively tried to prevent” a

JP Morgan analyst from disclosing the oxidation issue.4     The WSJ

Article states:

      GE even launched a hunt for leakers . . . . At GE,
      there has long been a suspicion that [the analyst] had
      a network of contacts inside the company that fed him
      information, according to former executives and people
      familiar with the board. The detailed knowledge of
      the company in his research notes was seen by some as
      being suspiciously accurate. . . . In looking for
      leaks, no one was above suspicion, even board members
      were commanded to keep their mouths shut, . . . and GE
      took extra steps to keep any developments under wraps.5




4 The May Opinion did not address this argument, which the
plaintiffs advanced in a single sentence in their opposition to
the defendants’ motion to dismiss.

5 The Wall Street Journal article can be found at
https://www.wsj.com/articles/ges-nemesis-an-eerily-prescient-
bear-11559905201.


                                15
     The WSJ Article describes GE’s hunt for an analyst’s

sources.   It was not unreasonable for the plaintiffs to argue

from that hunt that the defendants actively tried to prevent

leaks and to control the flow of information to the public.

V.   The Errors in the Plaintiffs’ “Goodwill Fraud Timeline”

     The defendants claim that the plaintiffs’ “Goodwill Fraud

Timeline” (“Timeline”), which was attached as an exhibit to the

plaintiffs’ opposition to the defendants’ motion to dismiss,

contains two false statements regarding GE’s interim goodwill

impairment testing and the warnings that GE included in its 2017

Form 10-K.   In opposing the defendants’ motion for sanctions,

the plaintiffs claim that these two misstatements were

“typographical,” “good faith” errors.

     The plaintiffs’ errors in the timeline reflect a lack of

care, but they do not rise to the level of a Rule 11 violation.

They were confined to a single exhibit, and the May Opinion did

not rely on the inaccurate information.

     Viewed in the context of this litigation as a whole, the

plaintiffs’ five statements that are the subject of this Rule 11

inquiry were not material.   The plaintiffs’ lawsuit alleged that

the defendants made misleading statements regarding two

overarching subjects: (1) the oxidation issue that affected GE’s

HA turbine and (2) the impairment of the goodwill attributable

to GE’s Power Segment.   Regarding the oxidation issue, the


                                16
plaintiffs alleged that the defendants made thirteen material

misstatements and one material omission that they were obligated

to disclose under Item 303.   Concerning the impairment of GE’s

goodwill, the plaintiffs argued that GE should have taken its

goodwill impairment sooner and largely relied on the size of the

write-down in an attempt to plead scienter.

    Of the five misstatements in the plaintiffs’ pleadings that

the defendants challenge in their Rule 11 motion, only three

were significant to any extent: the September 20, 2018

disclosure date in the FAC, the SAC’s description of the Reuters

Article, and the SAC’s allegation that two of GE’s impairment

tests in 2018 came to different conclusions from the same

dataset.   Those three misstatements, however, played a minor

role in the plaintiffs’ lawsuit.     The FAC’s September 20

disclosure date was corrected in the SAC.     The SAC’s description

of the Reuters Article was misleading, but the statement that it

described was just one of the fourteen misstatements or

omissions regarding the oxidation issue that the SAC challenged,

and only one of four alleged misstatements that required any

detailed discussion in the May Opinion.     Finally, the SAC’s

allegation that two of GE’s impairment tests used the same data

served as a single example of an accounting irregularity, part

of the “laundry list” of arguments in the SAC that challenged




                                17
